Title: To Thomas Jefferson from George Jefferson, 16 April 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear Sir
              Richmond 16th. April 1802
            I have lately received, and have to day forwarded to Johnston & Richardson of Norfolk, to be by them sent on to Mr. Barnes by the first opportunity, seven dozen of Mr. Macons hams; being all that he can spare.
            I am endeavouring to make up the quantity you require, and hope shortly to procure such as may be relied upon.
            The two boxes & Cask of wine from Philada. arrived some days ago, and were yesterday forwarded on to Milton by Wm. Faris.
            The nail rod is not yet received—nor has any of your Tobacco yet come down.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          